DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on June 1, 2021 in response to the previous Office Action (02/01/2021) is acknowledged and has been entered.
	Claims 1, 8, 15, 18, 21, 28, 35, 42, 62, 66 and 71 – 76 are currently pending.
	Claims 2 – 7, 9 – 14, 16 – 17, 19 – 20, 22 – 27, 29 – 34, 36 – 41, 43 – 61, 63 – 65 and 67 – 70 are cancelled.

Applicant' s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(a) and (b)
 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 1, 2021, with respect to amended claims have been fully considered and are persuasive.  

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 06/10/2021. An initialed copy is attached to this Office Action.
Allowable Subject Matter
Claims 1, 8, 15, 18, 21, 28, 35, 42, 62, 66 and 71 – 76 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 28, 42 and 66, the closest prior art fails to disclose, suggest or teach, in combination with the other limitations, wherein the fixture coupling and the stand coupling each comprise circular or near- circular sections mated about a flat plane, which provide for smooth, substantially planar rotation of the fixture coupling in relation to the stand coupling around a vertical axis and also allows for rotation of the rifle about a horizontal axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        4